DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, 17-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani et al. [Gagvani, US 20070226616] in view of Law et al. [Law, US 20110072506] further in view of Eckerdt [US 20040153386].
As to claim 1. Gagvani discloses A building security system, the system comprising: 
one or more memory devices, [0015], configured to store instructions, [0059], that when executed on one or more processors, cause the one or more processors to: 
cause a display device of a user device, [0009], to display information describing a plurality of alarm rules, [0023] the display shows a configuration window for setting up the rules, wherein the information indicate a rule for an alarm to be raised, wherein one or more second rule indicate the time period;
receive, for each of the plurality of alarm rules, one or more alarm rule parameters for each of the plurality of alarm rules from the user device, based on edits made to the one or more adjustable elements within the information, [0018, 0090, 0091]; and 
for each alarm rule of the plurality of alarm rules: 
determine, based on the one or more alarm rule parameters for the alarm rule, whether the alarm rule is triggered by the security system data, [0059, 0085]; and 
generate the alarm for the alarm rule in response to determining that the alarm rule is triggered, [0059, 0060].
Gagvani fails to explicitly disclose that the security system receive security system data from a security system.
Gagvani, in a separate embodiment [0017], teaches that the system receives data from devices through the network based on a rule including alarms when something is detected or any 
	It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani so that the system can receives all alarm and security events at a central location.
Gagvani fails to disclose that the displayed information describing the plurality of rules is sentences, wherein one or more adjustable elements of the plurality of alarm rules are embedded within the sentences as words or numbers after a beginning word of the sentences and before an ending word of the sentences.
Law teaches a unified threat management system wherein configuration rules can be presented in a sentence form with one or more adjustable elements embedded within the sentences, [fig. 14, 0105].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani with that of Law to have the rules of Gagvani, that are already implemented to be in a sentence form, be modified by the user in the same format for easy readability and ease of understanding for the user.
The combination of Gagvani and Law fails to disclose wherein one or more first embedded words or numbers indicate a threshold number of badge events or door events required to occur within a time period for an alarm to be raised, wherein the second rule indicate the time period.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Eckerdt so that the system can avoid generating an alarm for an authorized user entering a wrong PIN by mistake.

As to claim 3. Gagvani discloses The building security system of Claim 1, wherein the instructions cause the one or more processors to generate a user interface, the user interface comprising an indication of each of the plurality of alarm rules and an interface element for each of the plurality of alarm rules to activate or deactivate each of the plurality of alarm rules, [0035-0047] the interface allows configuring and controlling each sensors.

As to claim 4. Gagvani discloses The building security system of Claim 1, wherein the instructions cause the one or more processors to: generate a parameter adjustment interface comprising information; and receive the one or more alarm rule parameters from the parameter adjustment interface, [0033, 0035-0047] the interface allows configuring and controlling each sensors.
Gagvani fails to disclose that the interface comprises the sentences describing the plurality of alarm rules.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani with that of Law to have the rules of Gagvani, that are already implemented to be in a sentence form, be modified by the user in the same format for easy readability and ease of understanding for the user.

As to claim 17. Gagvani discloses A method of customizing security system rules, the method comprising: 
Causing, by a processing unit, [0015], a display device of a user device, [0009], to display information describing a plurality of alarm rules, [0023] the display shows a configuration window for setting up the rules;
receiving, by a processing circuit, [0015], for each of a plurality of alarm rules, one or more alarm rule parameters for each of the plurality of alarm rules from a user device, based on edits made to the one or more adjustable elements within the information, [0018, 0090, 0091]; and 
for each alarm rule of the plurality of alarm rules: 
determining, by the processing circuit, based on the one or more alarm rule parameters for the alarm rule, whether the alarm rule is triggered by the security system data, [0059, 0085]; and 
generating, by the processing circuit, an alarm for the alarm rule in response to determining that the alarm rule is triggered, [0059, 0060].
receiving, by the processing circuit, security system data from a security system.
Gagvani, in a separate embodiment [0017], teaches that the system receives data from devices through the network based on a rule including alarms when something is detected or any hardware or software event that can result in the device issuing an output; wherein, [0018, 0084], teaches that the rules are in the form of sentences including parameters of the specific device that is being configured.
	It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani so that the system can receives all alarm and security events at a central location.
Gagvani fails to disclose that the displayed information describing the plurality of rules is sentences, wherein one or more adjustable elements of the plurality of alarm rules are embedded within the sentences as words or numbers after a beginning word of the sentences and before an ending word of the sentences.
Law teaches a unified threat management system wherein configuration rules can be presented in a sentence form with one or more adjustable elements embedded within the sentences, [fig. 14, 0105].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani with that of Law to have the rules of Gagvani, that are already implemented to be in a sentence form, be modified by the user in the same format for easy readability and ease of understanding for the user.
The combination of Gagvani and Law fails to disclose wherein one or more first embedded words or numbers indicate a threshold number of badge events or door events required to occur within a time period for an alarm to be raised, wherein the second rule indicate the time period.
Eckerdt teaches a security asset management system and method wherein the system has an alarm rule for counting the number of wrong PIN numbers entered to access a door and generate an alarm when the wrong PIN is entered above the predetermined count, [0030].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Eckerdt so that the system can avoid generating an alarm for an authorized user entering a wrong PIN by mistake.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani in view of Law and Eckerdt as applied to claim 1, above, further in view of Horrocks et al. [Horrock, US 20170213447].
As to claim 2. the combination of Gagvani, Law and Eckerdt fails to disclose The building security system of Claim 1, wherein the instructions cause the one or more processors to receive an indication of one or more active alarm rules and one or more inactive alarm rules of the plurality of alarm rules from the user device.
Horrocks teaches methods for security monitoring wherein the security system comprises a software that receives the state of each alarm including when alarms are active and inactive, [0052].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani, Law and Eckerdt .

Claims 5, 6, 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani in view of Law and Eckerdt as applied to claims 1, 17, above, further in view of Saliga [US 5673034].
As to claim 5. the combination of Gagvani, Law and Eckerdt fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise an inactive badge alarm rule, the inactive badge alarm rule being triggered in response to at least one of: 
the security system data indicating that an inactive badge was used with the security system a first predefined number of times outside of local business hours; or 
the security system data indicating that the inactive badge was used a second predefined number of times with the security system within a predefined period of time and within the local business hours; 
wherein the first predefined number of times, the second predefined number of times, and the predefined period of time are the one or more alarm rule parameters for the inactive badge alarm rule.
Saliga teaches a security system with a time varying code wherein the system detects a use of a badge within a predetermined period of time; wherein the system detects the same badge being use to access a security entrance more than a predetermined amount of time to detect if the badge is duplicated, [col. 7, lines 25-41].


As to claim 6. the combination of Gagvani, Law and Eckerdt fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise a temporary badge alarm rule, the temporary badge alarm rule being triggered in response to at least one of: 
the security system data indicating that a temporary badge was used with the security system a first predefined number of times outside of local business hours; or 
the security system data indicating that the temporary badge was used a second predefined number of times with the security system in a predefined period of time within the local business hours; 
wherein the first predefined number of times, the second predefined number of times, and the predefined period of time are the one or more alarm rule parameters for the temporary badge alarm rule.
Saliga teaches a security system with a time varying code wherein the system detects a use of a badge with temporary access within a predetermined period of time; wherein the system detects the same badge being use to access a security entrance more than a predetermined amount of time to detect if the badge is duplicated, [col. 7, lines 25-41].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani, Law and Eckerdt with that of Saliga so that the system prevents the use of duplicate cards.

As to claim 8. the combination of Gagvani, Law and Eckerdt fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise a door service alarm rule, the door service alarm rule being triggered in response to the security system data indicating that a predefined number of door forced open (DFO) events for a particular door monitored by the security system have occurred within a predefined time period; wherein the instructions cause the one or more processors to stop generating a door service alarm for the door service alarm rule for a second predefined length of time in response to the door service alarm rule being triggered.
Saliga teaches a security system with a time varying code wherein the system detects a use of a badge with temporary access within a predetermined period of time; wherein the system detects the same badge being use to access a security entrance more than a predetermined amount of time to detect if the badge is duplicated, [col. 7, lines 25-41].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani, Law and Eckerdt with that of Saliga so that the system prevents the use of duplicate cards.

As to claim 18. the combination of Gagvani, Law and Eckerdt fails to disclose The method of Claim 17, wherein the plurality of alarm rules comprise a temporary badge alarm rule, the temporary badge alarm rule being triggered in response to at least one of: the security system data indicating that a temporary badge was used with the security system a first predefined number of times outside of local business hours; or the security system data indicating that the temporary badge was used a second predefined number of times with the security system in a predefined period of time within the local business hours; wherein the first predefined number of times, the second predefined number of times, and the predefined period of time are the one or more alarm rule parameters for the temporary badge alarm rule.
Saliga teaches a security system with a time varying code wherein the system detects a use of a badge with temporary access within a predetermined period of time; wherein the system detects the same badge being use to access a security entrance more than a predetermined amount of time to detect if the badge is duplicated, [col. 7, lines 25-41].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani, Law and Eckerdt with that of Saliga so that the system prevents the use of duplicate cards.

Claims 7, 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani in view of Law and Eckerdt as applied to claims 1, 17, above, further in view of Nye [US 20180047230].
As to claim 7. the combination of Gagvani, Law and Eckerdt fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise an access denied alarm rule, the access denied alarm rule being triggered in response to the security system data indicating that a badge was used and denied with the security system a predefined number of times within a predefined period of time outside of local business hours; wherein the predefined number of times and the predefined period of time are the one or more alarm rule parameters for the access denied alarm rule.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani, Law and Eckerdt with that of Nye so that the owner can be aware of activities when the owner is not around.

As to claim 9. the combination of Gagvani, Law and Eckerdt fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise a person of interest alarm rule, the person of interest alarm rule being triggered in response to the security system data indicating that a badge associated with a person of interest has been used with the security system; wherein the instructions cause the one or more processors to perform at least one of: generating a new alarm and sending an email notification to one or more email recipients in response to the person of interest alarm rule triggering; generating the new alarm; or sending the email notification to the one or more email recipients.
Nye teaches an automatic system access implemented to secure a building, [0052]; comprising a barrier 115 controlled by a barrier control module 110, [0053]; wherein the barrier control module identifies a person’s attempt to operate a barrier of a home from outside using an 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani, Law and Eckerdt with that of Nye so that the owner can be aware of activities when the owner is not around.

As to claim 19. the combination of Gagvani, Law and Eckerdt fails to disclose The method of Claim 17, wherein the plurality of alarm rules comprise an access denied alarm rule, the access denied alarm rule being triggered in response to the security system data indicating that a badge was used and denied with the security system a predefined number of times within a predefined period of time outside of local business hours; wherein the predefined number of times and the predefined period of time are the one or more alarm rule parameters for the access denied alarm rule.
Nye teaches an automatic system access implemented to secure a building, [0052]; comprising a barrier 115 controlled by a barrier control module 110, [0053]; wherein the barrier control module identifies a person’s attempt to operate a barrier of a home from outside using an identification module 410 and generates an alarm signal when unauthorized attempt to access the barrier is detected, [0087]; wherein the identification module senses the person’s attempt to operate the barrier using an identification carried by the person, [0085]; wherein the access permission can be denied outside a predetermined hours, [0130].
.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani in view of Law and Eckerdt as applied to claim 17, above, further in view of Dobryanskaya et al. [Dobryanskaya, US 20140096045].
As to claim 20. Gagvani fails to disclose The method of claim 17, further comprising: receiving, by the processing circuit, site data for a plurality of sites, [0019].
the combination of Gagvani, Law and Eckerdt fails to disclose that the site data indicating a geographic location of each of the plurality of sites; and performing, by the processing circuit, a clustering technique on the site data comprising: generating, by the processing circuit, a plurality of clusters; and classifying, by the processing circuit, each of the plurality of sites into one of the plurality of clusters.
Dobryanskaya teaches a an alarm clustering mechanism wherein alarms at different locations are clustered into a dynamic group, [0033-0035].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani, Law and Eckerdt with that of Dobranskaya so that the system can manage a plurality of alarms at different locations with the same characteristics together.

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
Argument 1: Applicant respectfully submits that Gagvani and Law do not teach or suggest "cause a display device of a user device to display sentences describing a plurality of alarm rules, wherein one or more adjustable elements of the plurality of alarm rules are embedded within the sentences as words or numbers after a beginning word of the sentences and before an ending word of the sentences, wherein one or more first embedded words or numbers indicate a threshold number of badge events or door events required to occur within a time period for an alarm to be raised, wherein one or more second embedded words or numbers indicate the time period." (claim 1).
Response 1: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claim(s) 1 above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Argument 2: Law relates to a user interface allowing a user to configure networking settings for network protection while claim 1 relates to a physical security system where "one or more first embedded words or numbers indicate a threshold number of badge events or door events required to occur within a time period for an alarm to be raised."
Response 2: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action is not relying on Law to teach the limitation of “a building security system”. The Office Action is relying on Law to teach the limitation of “a … processor … causing a display … to display sentences describing a plurality of alarm rules; wherein one or more adjustable elements of the plurality of alarm rules are embedded within the sentences as words or numbers after a beginning word of the sentences and before an ending word of the sentences”, as illustrated in [fig. 14] and described in [0105]; wherein the sentence “Alert on excessive outbound traffic of ___ message packets per second port ___?” is a sentence that describes an alarm rule; wherein an adjustable elements embedded within the sentence as “___” for the user to select/enter the adjustable parameter, after a beginning word of the sentences, “Alert on excessive outbound traffic of”, and before an ending word of the sentences, “message packets per second port ___?”.
One of ordinary skill in the art can easily use the alarm configuration screen of Law to modify the teachings of Gagvani to use the same way of presenting a configuration screen for the security system of Gagvani for easy readability and ease of understanding for the user.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Benyam Haile/Primary Examiner, Art Unit 2688